HART, J., (dissenting). On account of our respect for a co-ordinate department of the government, and as well for the opinion of our brother judges and of those who have without question accepted office under the act creating the Arkansas Corporation Commission, Judge Wood and the writer have deemed it proper not merely to voice our dissent on the record on the ground that the act is unconstitutional; but to give our reasons therefor in writing. It is a judicial saying that the Constitution is the paramount law of the land, and is the fortification within which the people have entrenched themselves for the preservation of their rights and privileges. In Rison v. Farr, 24 Ark. 161, it was further said: “The Constitution fixes limits to the exercise of legislative authority, and prescribes the orbit within which it must move. In short, the Constitution is the sun around which all legislative, executive and judicial bodies must revolve; and that, whatever may be the case in other countries, yet in this there can be no doubt, that every act of the Legislature repugnant to the Constitution is null and void. ’ ’ This principle has been upheld in every decision since that time. In Greer v. Merchants & Mechanics Bank, 114 Ark. 212, the court had under consideration article 19, section 9, of the Constitution prohibiting the creation of permanent 'State offices not expressly provided for by the Constitution; and held that it did not apply to the act creating the State Bank Department The court said: “We attach little, if any, importance to the provisions of the statute limiting the time to twelve years, for we think that the Legislature has the power to determine whether" an office to be created is permanent or temporary, whether expressly 'declared in the act or not. If it is created as a temporary office, we must assume that the Legislature found it to be such. The creation of the office implies a determination that it is temporary, and not permanent.” In concluding this branch of the discussion, the court said: “We are of the opinion, therefore, that this provision of the Constitution, when rightly interpreted, constitutes a command to the Legislature, with authority to determine when temporary offices are needed, and that the determination* of that question by the Legislature will be observed by the courts. It would be an usurpation of power by the courts to assume authority which had been delegated to the Legislature itself.” If the section of the Constitution as declared by the court in the language just quoted constitutes a command to the Legislature, it is plain that the section is mandatory and not merely directory. If the section is mandatory, it is equally clear that the Legislature could not create a permanent office in contravention of its provisions. Therefore it is manifest from the language used that the court upheld the statute on the ground and the Legislature regarded the State Bank Department as a temporary office, and that its decision was conclusive on the courts. The practical effect of the majority opinion in the case at bar is that a constitutional office may be abolished and that its duties, although specifically defined by the clause of the Constitution providing for the creation of the office, may be attached to a temporary office. Such is not the law. “Section 10, article 27, of the Constitution is amended by what is known as Amendment No. 4 to read as follows: “The General Assembly shall pass laws to correct abuses and prevent unjust discrimination and excessive charges by i*ailroads, canals and turnpike companies for transporting freight and passengers, and shall provide for enforcing such laws by adequate penalties and forfeitures, and shall provide for the creation of such offices and commissions and .vest in them such authority as shall be necessary to carry into effect the powers hereby conferred. ’ ’ The amendment consists in adding the words, “and shall provide for the creation of such offices and commissions and vest in them such authority as shall be necessary to carry into effect the powers hereby conferred.” Pursuant to this amendment the Legislature of 1899 created the Railroad Commission of Arkansas, and defined its duties in accordance with the mandate of the Constitution. Three members were provided for and the office was made elective. The Legislature of 1919 created the Arkansas Corporation Commission. Section 1 provides that it is created for thirty years, and that it shall consist of three members, who shall be elected by the people. The' act gives the commission jurisdiction to regulate the rates of all public utilities in the State. Section 31 provides in express terms that the present Railroad Commission shall be abolished, and that the Corporation Commission shall exercise all the powers and duties possessed by the Railroad Commission. In short, the Legislature expressly abolished the Railroad Commission and transferred its duties to the Corporation Commission which the Legislature expressly declares is created for thirty years; and which, as we have already seen, must, according to the previous decisions of this court, be a temporary office. It will be observed that it is the amendment to the Constitution which commands the Legislature to provide for an office or commission to carry into effect the powers conferred in the amendment, and these powers are enumerated. The Legislature could give the office a different name and vary the duties as by increasing or lessening the penalties, but the office itself being expressly provided for in the Constitution, when created, becomes a constitutional office; and its duties, being expressly and specifically provided for in the Constitution itself, can not be enlarged, diminished, or taken away by the Legislature. If this were not so, and the office could be abolished and the duties attached to another office, then the authority of the Constitution would be subject to the authority of the Legislature. The grant of the office is expressly fixed by the Constitution, its duties are specifically prescribed by the Constitution and there is necessarily an implied prohibition against interfering with it in these respects. The effect of the majority opinion is to change by act of the General Assembly that which is "ordained by the Constitution. The Legislature must act in subordination to the Constitution; and it does not do so, if it can abolish a constitutional office with defined duties and attach those duties to a temporary office. It would at least be a very vain and idle provision of a Constituttion to secure to the people in mandatory terms an office or commission and to specifically define its duties, and at the same time leave it to the Legislature to abolish the office, or to attach its duties to a statutory office which might be abolished at any time, ¡áuch an intention should not be ascribed to the people in adopting the amendment in question. In short, when the Constitution expressly provides for an office and in specific terms defines its powers and duties, the Legislature is powerless to abolish, modify, enlarge, or diminish that which is established by the paramount law of the land. In recognition of this principle, in State v. Askew, 48 Ark. 82, the court held that the Legislature was powerless to enlarge or abridge the constitutional term of an office and that any attempt to do so would be a plain usurpation. The principle was also recognized in Falconer v. Shores, 37 Ark. 386, where the court held that the office of collector of taxes was under legislative control because the' Constitution provided that the sheriff should be collector of taxes until otherwise provided by law. In the Board of Equalization Cases, 49 Ark. 518, the court said that the office of assessor was a constitutional office and that the Legislature could not abolish or make it a sinecure, for that would make the selection of the officer — a right guaranteed to the electors — an empty form. It was further held that the duties of the office might be varied by the Legislature because the Constitution creating the office provided that he might discharge “such duties as are now or may be prescribed by law.” Again in Hutton, Collector, v. King, 134 Ark. 463, an assessment statute which provided for two taxpayers to assist the assessor in malrng assessments was sustained on the theory that the act allowed the assessor to participate in making- the primary assessment, and that because the provision of .the Constitution providing for the office of assessor did.not define its duties, but left it to the Legislature to define them, the act was not -unconstitutional. Judge Wood and the writer dissented in that case on the ground that the office of assessor existed and its duties were well known at the time of the adoption of the Constitution and that the framers of that instrument evidently intended that the assessor should make the primary or original assessment. We recognized the principle laid down in Hutton, Collector, v. King, supra, that unless the Constitution otherwise expressly provides, the Legislature has power to increase or vary the duties of an office; but when the Constitution defines in specific terms the duties of an office, it has spoken, and to allow the Legislature to change or vary those duties would be to make the creator yield to its creature. It is equally well settled that every constitutional Officer derives his power from the Constitution, and that where the Constitution specifically defines his powers and duties, it is not within the power of the Legislature to change or add to them unless the power to do so is expressly or by necessary implication conferred by the Constitution itself. Cooley on Constitutional Limitaton (7 Ed.), p. 98, and State v. Douglass, 82 Nev. 92. The result of our views is that the Legislature under the authority of Greer v. Merchants & Mechanics Bank, supra, might have created the Arkansas Corporation Commission with power to regulate water, gas, street car and telephone companies and might have transferred to it the duties of any or all of the commissions now constituting a part of the executive department of the State except that of Railroad Commissioners. In regard to that office, or commission as above stated, it could only change the name and vary the duties within the limits prescribed in the amendment to the Constitution providing for the office; but because the Constitution has specifically defined its duties, .the Legislature can not abolish the office, nor add to it other duties than the power to carry into effect the laws passed to correct abuses and prevent unjust discrimination and excessive charges by railroads, canals and turnpike companies, nor can it abridge the duties of the office or commission in respect to the power ordained by the Constitution. It is manifest that the only object of specifically defining the duties of an office in a Constitution is to limit or restrict the power of the Legislature in this respect; otherwise, the amendment might just as well not have been adopted. It was evidently intended by defining the duties of the office or commission to make them fixed and perma'nent, and thus to place the subjects to which they relate altogether beyond legislative control. If the Legislature has the power to abolish a constitutional office and add its duties to another office with other and foreign duties, it is evident that the Legislature could take away all or a part of the duties that naturally belong* to the office. Under the majority opinion, if the next or any succeeding Legislature should repeal the statute creating the Arkansas Corporation Commission, without reviving by express words the statute creating the Railroad Commission, the latter office or commission would be abolished, although it is a constitutional office with well defined duties. Thus, indeed, by indirection, would the organic law of the land be superseded by the Legislature. It is no answer to this to say that no Legislature will likely do this; for we are dealing with the question of power and not that of the mind or will of the Legislature; and that no man may know.